DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim(s) 12 is/are objected to under 37 CFR 1.75 because of the following informalities:  
In claim 12, lines 2-3 "selecting depending one or more of"  should be replaced by --selecting depending on one or more of--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 3 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
low than or equal to first threshold value"?
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.

Claim Rejections - 35 USC § 103
Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rofougaran (US 2008/0268872 A1) in view of Menendez (US 2014/0274031 A1).
Rofougaran discloses:
calculating a first location (GPS position data, ¶75) and a second location (estimated position data, ¶75) of the GNSS receiver, the first location based on position data in a PVT vector calculated by the GNSS receiver, the second location based on a result of an integration of velocity data in the PVT vector (¶75) [where the first position is the normal GPS position, i.e., the P from the PVT vector];
estimating a first error budget of the first location (GPS data quality 216, ¶73; ¶75) and outputting a calculated location of the GNSS receiver as a weighted average of the first location and the second location (¶55; ¶73; ¶75);

the first weight equals a hundred percent if the first error budget is lower than or equal to the second error budget and lower than or equal to a first threshold value (¶73) [where the acceptable level of accuracy is the first threshold value, and when Rofougaran assumes that if the first position meets the acceptable level of accuracy, the first position has a smaller error budget than the second position]; and 
the second weight can equal a hundred percent (¶73).
Rofougaran fails to disclose a second error budget of the second location; the allocation of particular steps to particular logic; and the second weight equals a hundred percent if the second error budget is lower than the first error link budget and lower than a second threshold value.
	The Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention to distribute processing among processing elements/computer logic as an efficiency technique to efficiently perform the processing.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that no matter how the process steps are assigned to process elements, as long as each process step is assigned to one of the processing elements, the process will be performed.
Menendez teaches selecting a position if its accuracy/error budget is good enough/its error budget is lower than a threshold (¶51, lines 24-28).

	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the second position is selected when it has a lower error budget than the first position and is useful.
	In the combination, in order to determine whether or not to use the second position, a second error budget corresponding to the second position would need to be determined.  
The Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention how to propagate errors from measured quantities to derived quantities.  For example, Squires (Practical Physics) teaches how to propagate errors from measured quantities to derived quantities on p. 35-38.
In particular, for a measured quantity A and a derived quantity Z (Z=Z(A), equation 4.2), the error in Z based on the error in A is                         
                            
                                
                                    d
                                    Z
                                
                                
                                    d
                                    A
                                
                            
                            *
                            
                                
                                    e
                                    r
                                    r
                                    o
                                    r
                                
                                
                                    A
                                
                            
                        
                     (equation 4.6).
Here, the derived quantity is position Pc(n-1)+V(n)*T and the measured quantity is V(n).  Applying the equation for the error of the derived quantity based on the error in the measured quantity:                          
                            
                                
                                    e
                                    r
                                    r
                                    o
                                    r
                                
                                
                                    P
                                
                            
                            =
                            
                                
                                    d
                                
                                
                                    d
                                    V
                                
                            
                            (
                            P
                            c
                            (
                            n
                            -
                            1
                            )
                            +
                            V
                            (
                            n
                            )
                            *
                            T
                            )
                            *
                            
                                
                                    e
                                    r
                                    r
                                    o
                                    r
                                
                                
                                    V
                                
                            
                        
                     =                         
                            T
                            *
                            
                                
                                    e
                                    r
                                    r
                                    o
                                    r
                                
                                
                                    V
                                
                            
                        
                    
                        
                            
                                
                                    d
                                
                                
                                    d
                                    V
                                
                            
                        
                    V*T = T.  Thus, the error in the position determined by propagating the velocity is                         
                            T
                            *
                            
                                
                                    e
                                    r
                                    r
                                    o
                                    r
                                
                                
                                    V
                                
                            
                        
                    .  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (EP 2023084 A2).
Hattori discloses:
calculating a first location (P(n), p. 5, line 20) and a second location (Pc(n-1)+V(n)*T, p. 5, line 20) of the GNSS receiver, the first location based on position data in a PVT vector, the second location based on a result of an integration of velocity data in the PVT vector (¶25; p. 5, line 20) [where P(n) is the normal GPS position, i.e., the P from the PVT vector, and where Pc(n-1)+V(n)*T is explicitly a position coordinate (¶41, line 4)]; 
estimating a first error budget of the first location (p. 4, line 37) and a second error budget of the second location (p. 4, line 43; ¶40-43) [where the accuracy/error in V is used as the error budget of the second position, where the second position is weighted lower when the error in the velocity is higher, and the second position is weighted higher when the error in the velocity is lower.  It is noted that in ¶41, line 1, "smaller" should be "larger", since lines 3-4 explicitly says to increase the weight of the second position.  In ¶43, line 4, the "V" should be "Vs", since it is explicitly referred to as the velocity found by the sensor group in line 4] and to cause [the computer] to output a calculated location of the GNSS receiver as a weighted average based on the first location and the second location, wherein a first weight of the first location and a second 
Hattori fails to explicitly disclose the weighted average is of the first location and the second location (i.e. only using the first location and the second location).
Hattori further discloses reducing A3 relative to A1 and A2 when the accuracy of P and V are high/the error budge of P and V are low (¶40), and that A3 can equal 0 (¶38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that when the accuracy of P and V are high enough/the error budge of P and V are low enough relative to the position based on the sensor, to weight A3=0, leaving a weighted average of the first location and the second location.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the disclosed option of setting A3=0 is implemented.

Claims 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (EP 2023084 A2) in view of Academic Press Dictionary of Science and Technology (logic).
In regard to claim 1, Hattori discloses:
[a computer (¶97)]:
calculating a first location (P(n), p. 5, line 20) and a second location (Pc(n-1)+V(n)*T, p. 5, line 20) of the GNSS receiver, the first location based on position data in a PVT vector, the second location based on a result of an integration of velocity data 
estimating a first error budget of the first location (p. 4, line 37) and a second error budget of the second location (p. 4, line 43; ¶40-43) [where the accuracy/error in V is used as the error budget of the second position, where the second position is weighted lower when the error in the velocity is higher, and the second position is weighted higher when the error in the velocity is lower.  It is noted that in ¶41, line 1, "smaller" should be "larger", since lines 3-4 explicitly says to increase the weight of the second position.  In ¶43, line 4, the "V" should be "Vs", since it is explicitly referred to as the velocity found by the sensor group in line 4] and to cause [the computer] to output a calculated location of the GNSS receiver as a weighted average based on the first location and the second location, wherein a first weight of the first location and a second weight of the second location in the calculated location, are calculated based on the first error budget and the second error budget  (p. 5, line 20; ¶37-43).
Hattori fails to explicitly disclose the weighted average is of the first location and the second location (i.e. only using the first location and the second location); and a first computing logic and second computing logic.
Hattori further discloses reducing A3 relative to A1 and A2 when the accuracy of P and V are high/the error budge of P and V are low (¶40), and that A3 can equal 0 (¶38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that when the accuracy of P and V are high enough/the error 
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the disclosed option of setting A3=0 is implemented.
Academic Press Dictionary of Science and Technology teaches that logic in a computer is "A collection of circuits that perform logic functions, with the significant signal levels restricted to a number of discrete levels (usually two), rather than changing over a continuous range." (definition 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the computer in Hattori.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the computer is implemented.
The Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention to distribute processing among processing elements/computer logic as an efficiency technique to efficiently perform the processing.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that no matter how the 
In regard to claim 5, Hattori further discloses the second location is determined based on: i) a calculated location of the GNSS receiver at an epoch before a current epoch as an initial value of the integration of the velocity data in the PVT vector or ii) a location of the GNSS receiver at a previous epoch input from positioning aids as an initial value of the integration of the velocity data in the PVT vector (p. 5, line 20; ¶35) [where the initial value is the previous position Pc(n-1), the previous version of Pc(n), which depends on one or more of the location of the GNSS receiver at an epoch before a current epoch (Pn-1) and the a location of the GNSS receiver at a previous epoch input from positioning aids (Pc(n-2)+Vs(n-1)*T), where the sensor from which Vs(n-1) is determined is the positioning aid (¶35). The decision criterion is the decision of the relative accuracy between the three positions that determines the values of A1, A2, and A3.].
In regard to claim 6, Hattori further discloses the positioning aids comprise one or more of a map matching algorithm, an output of an inertial navigation system or a Wi-Fi localization system (¶17) [where an output of an inertial navigation system is used, where an acceleration sensor is an inertial navigation sensor].

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori, as applied to claim 1, above, and further in view of Gong (US 2016/0170028 A1).

Gong teaches a first weight of the first location in the calculated location equals a proportion of the first error budget in the total of the first error budget and the second error budget and a second weight of the second location in the calculated location equals a proportion of the second error budget in the total of the first error budget and the second error budget (¶39). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement how to calculated A1 and A2 in the scenario where the first position and the second position have a much greater accuracy than the position determined based on the sensor, and thus A1 and A2 are nonzero and A3=0.  Since Hattori does not disclose how to set A1 and A2 in this circumstance, one of ordinary skill in the art would be lead to the prior art in order to determine how to implement this feature.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the values of A1 and A2 are determined.

Claims 7-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori, as applied to claim 6, above, and further in view of Al-Sinbol (Simplified GPS model for UAV fault tolerant control laws design).
	In regard to claim 7, Hattori fails to disclose the estimated error budgets depend upon one or more of a configuration of said GNSS receiver, a geometry of GNSS satellites in view of said GNSS receiver or a topology in an environment of said GNSS receiver. 
Al-Sinbol teaches estimated error budgets depend upon one or more of a configuration of said GNSS receiver, a geometry of GNSS satellites in view of said GNSS receiver or a topology in an environment of said GNSS receiver (p. 44, section 3.2, ¶2; p. 45, Fig. 1) [where DOP is a measure of the geometry of GNSS satellites in view of a GNSS receiver]. 
Replacing the error budget of Hattori with an error budget based on DOP is a simple substitution of one known, equivalent element for another to perform the same function and obtain predictable results.  Because both elements are known estimates of the error of a GNSS receiver measurement, it would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to substitute one for the other to achieve the predictable result of determining an estimate of the error of a GNSS receiver measurement.
In regard to claim 8, Hattori fails to disclose the estimated error budgets are estimated based on one or more of a Dilution Of Precision (DOP), a User Equivalent Range Error (UERE), a User Equivalent Range Rate Error (UERRE) or a probability 
Al-Sinbol teaches estimated error budgets are estimated based on one or more of a Dilution Of Precision (DOP), a User Equivalent Range Error (UERE), a User Equivalent Range Rate Error (UERRE) or a probability estimate of a random walk of the integrated velocity along its path between a previous epoch and a current epoch (DOP: p. 44, section 3.2, ¶2; p. 45, Fig. 1; UERE: p. 44, section 3.2, ¶1-2; p. 45, ¶1).  
Replacing the error budget of Hattori with an error budget based on one or more of DOP, UERE, or UERRE is a simple substitution of one known, equivalent element for another to perform the same function and obtain predictable results.  Because both elements are known estimates of the error of a GNSS receiver measurement, it would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to substitute one for the other to achieve the predictable result of determining an estimate of the error of a GNSS receiver measurement.
In regard to claim 9, Hattori fails to disclose the first error budget equals the DOP multiplied by the UERE.
Al-Sinbol further teaches the first error budget equals the DOP multiplied by the UERE (p. 44, equation 2; p. 48, equation 20).
Replacing the error budget of Hattori with an error budget based on the DOP multiplied by the UERE is a simple substitution of one known, equivalent element for another to perform the same function and obtain predictable results.  Because both elements are known estimates of the error of a GNSS receiver measurement, it would have been obvious before the effective filing date of the invention to one of ordinary skill 
In regard to claim 12, Al-Sinbol further teaches one or more of the UERE and the UERRE are selected depending on one or more of a parameter value, a carrier to noise ratio dependent value, an elevation dependent value or a signal dependent value (p. 44, section 3.2, ¶1) [where UERE is dependent on UEE, where UEE is a combination of an atmosphere error and a multipath error.  Atmosphere error is signal dependent, in that a signal that is coming from a satellite directly overhead will be less affected than a signal coming from a satellite at the horizon.  Multipath error is signal dependent, in that one signal from one satellite may not be corrupted with multipath, but another signal from another satellite might be corrupted with multipath.].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori and Al-Sinbol, as applied to claim 9, above, and further in view of Squires (Practical Physics).
Al-Sinbol further teaches the velocity error budget equals a product of the DOP multiplied by the UERRE (p. 49, equation 22). 
The combination fails to disclose the second error budget [corresponding to the second position] equals a product of the DOP multiplied by the UERRE, times the duration during which velocity has been integrated. 
Squires (Practical Physics), which teaches how to propagate errors from measured quantities to derived quantities (p. 35-38).
                        
                            
                                
                                    d
                                    Z
                                
                                
                                    d
                                    A
                                
                            
                            *
                            
                                
                                    e
                                    r
                                    r
                                    o
                                    r
                                
                                
                                    A
                                
                            
                        
                     (equation 4.6).
Here, the derived quantity is position Pc(n-1)+V(n)*T and the measured quantity is V(n).  Applying the equation for the error of the derived quantity based on the error in the measured quantity:                          
                            
                                
                                    e
                                    r
                                    r
                                    o
                                    r
                                
                                
                                    P
                                
                            
                            =
                            
                                
                                    d
                                
                                
                                    d
                                    V
                                
                            
                            (
                            P
                            c
                            (
                            n
                            -
                            1
                            )
                            +
                            V
                            (
                            n
                            )
                            *
                            T
                            )
                            *
                            
                                
                                    e
                                    r
                                    r
                                    o
                                    r
                                
                                
                                    V
                                
                            
                        
                     =                         
                            T
                            *
                            
                                
                                    e
                                    r
                                    r
                                    o
                                    r
                                
                                
                                    V
                                
                            
                        
                    
where Pc(n-1) is a constant and its derivative is zero, and                         
                            
                                
                                    d
                                
                                
                                    d
                                    V
                                
                            
                        
                    V*T = T.  Thus, the error in the position determined by propagating the velocity is                         
                            T
                            *
                            
                                
                                    e
                                    r
                                    r
                                    o
                                    r
                                
                                
                                    V
                                
                            
                        
                    .  In the combination, where the error in the velocity is a product of the DOP multiplied by the UERRE (as established above), the thus error in Pc(n-1)+V(n)*T is a product of the DOP multiplied by the UERRE                         
                            
                                
                                    (
                                    e
                                    r
                                    r
                                    o
                                    r
                                
                                
                                    V
                                
                            
                            )
                        
                    , times the duration during which velocity has been integrated (T).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori, Al-Sinbol, and Squires, as applied to claim 10, above, and further in view of Psiaki (US 2011/0238307 A1) and Parkinson (Global Positioning System: Theory and Applications, Volume I).
The combination fails to disclose the estimated error budgets including a probability estimate of a random walk of the integrated velocity along its path between a previous epoch and a current epoch; and the probability estimate of the random walk of the integrated velocity is modeled by an ellipsoid. 
Psiaki teaches estimated error budgets including a probability estimate of a random walk of the integrated velocity along its path between a previous epoch and a current epoch (¶85).

	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the error is more accurately measured.
While Psiaki teaches determining the error for a position and velocity from an accelerometer (i.e. it would be an error for the third term in Hattori's equation on p. 5, line 20), since the second term is determined using the same formula, the same method can be applied to the second term (using the GNSS determined velocity rather than the accelerometer determined velocity).
Parkinson teaches that GNSS error is in the shape of an ellipsoid (p. 483, final sentence) [where GNSS vertical accuracy is less than than GNSS horizontal accuracy, and thus GNSS vertical error is greater than GNSS horizontal error, providing a boundary that is circular in the horizontal but extends out in the vertical].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the contribution of additional vertical error into the result of the random walk in order to more accurately model the error.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the error is more accurately modeled.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori and Al-Sinbol, as applied to claim 8, above, and further in view of Huang (Error Analysis and Performance Evaluation of a Future-Trajectory-Based Cooperative Collision Warning System).
Hattori further discloses the GPS receiver is part of a vehicle (¶11).
	The combination fails to teach one or more of the first error budget or the second error budget are forecast estimated error budgets, said forecast being based on a combination of an estimated future trajectory of the GNSS receiver and a probability on said estimated future trajectory of one or more of a configuration of said GNSS receiver, a geometry of GNSS satellites in view of said GNSS receiver or a topology in an environment of said GNSS receiver. 
	Huang teaches a forecast estimated error budget, said forecast being based on a combination of an estimated future trajectory of the GNSS receiver and a probability on said estimated future trajectory of one or more of a configuration of said GNSS receiver, a geometry of GNSS satellites in view of said GNSS receiver or a topology in an environment of said GNSS receiver (p. 176, section A and B) [where a trajectory and corresponding error is projected into the future for anti-collision purposes, and where the geometry of GNSS satellites in view (DOP) is used in the error forecast].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to provide anti-collision warning to the user of the vehicle.
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori and Al-Sinbol, as applied to claim 8, above, and further in view of Vankatraman (US 8,538,682 B1).
The combination fails to disclose one or more of the UERE and the UERRE are predefined and stored in a database accessible by the first computing logic. 
Vankatraman teaches a UERE predefined and stored in a database (col. 14, lines 40-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to determine a UERE value to use for determining the weight of the GNSS position.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that a UERE value is determined for the position.
	The use of logic is addressed with regard to claim 1, above.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori, as applied to claim 1, above, and further in view of Zhang (US 8,510,077 B1).

Zhang teaches calculate a heading information from the PVT vector (col. 10, line 67 to col. 11, line 2) [where heading is the direction of the velocity].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to provide useful information to the user.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that useful information is provided to the user.
	The use of logic is addressed with regard to claim 1, above.
	
	

The following reference(s) is/are also found relevant:
	Betz (Engineering Satellite-Based Navigation and Timing: Global Navigation Satellite Systems, Signals, and Receivers), which discusses GNSS error sources and characterization (p. 139-153).
	Li (US 2016/0069690 A1), which teaches determining GNSS error using a velocity random walk (¶136).
	Dai (US 2010/0141510 A1), which teaches determining GNSS error using a velocity random walk (¶31).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.
Response to Arguments
Applicant’s arguments on p. 5-6, with respect to the 35 USC 112 rejection(s), have been fully considered and are persuasive.  The rejection(s) have been withdrawn.
Applicant's arguments on p. 6-11, with respect to the 35 USC 103 rejection(s) involving Rofougaran have been considered but are moot in view of the new ground(s) of rejection. 
Applicant’s arguments on p. 11-14, with respect to the 35 USC 103 rejection(s) involving Hattori have been fully considered but they are not persuasive. 
Applicant argues "In an embodiment, Hattori teaches that the DOP can be multiplied by "an average difference between measured and estimated distances (/speed) between each GPS satellite and the GPS receiver" (see Hattori [0016]).Current independent claim 1 computes the weights of the position measurements using link budgets.  Link budgets are tables built considering different kinds of errors (e.g., ephemeris, ionospheric, tropospheric, multipaths, clock). ... in Hattori, the accuracy is computed from the position of the satellites (DOP), eventually multiplied by error measurements, while in claim 1 it is calculated from link budgets, eventually multiplied by the DOP."
However, (1) None of the claims recite link budgets.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is noted there there isn't even any disclosure of a link error budgets are estimated based on one or more of a Dilution Of Precision (DOP), a User Equivalent Range Error (UERE), a User Equivalent Range Rate Error (UERRE) or a probability estimate of a random walk of the integrated velocity along its path between a previous epoch and a current epoch." (emphasis added).  Thus, the disclosed error budgets do not have to be based on a combination of different kinds of errors.  (3) Paragraph 21 explicitly states that error budgets can be based on the DOP (i.e. "the estimated error budgets are estimated based on one ... of a Dilution Of Precision (DOP)").
The remaining arguments mention perceived advantages over Hattori that applicant has not related to any particular claim language, and are therefore moot.   


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648